Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022, has been entered.
 				EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 9, line 1, the dependent claim “9” has been changed to – 8 –. 

Note that claim 9 cannot depend on claim 9 itself. The dependent claim 9 is substantially similar to the dependent claim 2 whereas claim 10 is substantially similar to the dependent claim 3.

 Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The amended claims 1, 8, and 16 further recites “the bottom portion having trough portions, the trough portions abutting each sidewall of the adjacent sidewalls” where the prior art, Cann ‘058 in view of other references, does not specifically teach or suggest “the bottom portion having trough portions, the trough portions abutting each sidewall of the adjacent sidewalls” in combination with other structural limitations such as “a first wall having a height and a first notch; a second wall having a height and positioned opposite the first wall; a pair of adjacent sidewalls having a height and connecting the first wall and the second wall; a bottom portion, the bottom portion coupled to the first wall, the second wall, and the pair of adjacent sidewalls in a contiguous assembly to define an interior space, and a handle portion, the handle portion extending outward from an exterior of the second wall opposite the interior space and opposite the first wall, the handle portion culminating in a curved end, the curved end having at least one notch,” as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651